      Case 8:20-cr-00067-JVS Document 47 Filed 08/17/21 Page 1 of 2 Page ID #:183




 1

 2
                                                                                   FILED
                                                                        CLERK, U.S. DISTRICT
                                                                                               COURT
 3

4                                                                           auc i 7 Uzi
                                                                   CE        DI TRICT OF CALIFORNIA
 5                                                                 BY
                                                                                            DEPUTY
6

 7
8                               UNITED STATES DISTRICT COURT
9                              CENTRAL DISTRICT OF CALIFORNIA
io
11   UNITED STATES OF AMERICA,                        Case No. 8:2o-CR-0006~-JVS
12                        Plaintiff,
i3                        v.                          ORDER OF DETENTION AFTER
                                                      HEARING
i4   CLAUDIO ALEJANDRO SILVESTRE-
     OROZCO                                        [Fed. R. Crim. P. 32.i(a)(6); i8 U.S.C.
i5                                                 § 3143~a)~
                          Defendant.
i6

i~          The defendant having been arrested in this District pursuant to a warrant issued
i8   by the United States District Court for the Central District of California for alleged
i9   violations of the terms and conditions of his/her supervised release; and

20          The Court having conducted a detention hearing pursuant to Federal Rule of
21   Criminal Procedure 32.i(a)(6) and i8 U.S.C. § 3i43(a), hereby finds the following:
22          A. (x) The defendant has not met his/her burden of establishing by clear and
23             convincing evidence that he/she is not likely to flee if released under i8 U.S.C.
24             § 3i42(b) or (c).
25          B. () The defendant has not met his/her burden of establishing by clear and
26             convincing evidence that he/she is not likely to pose a danger to the safety of
27

                                                  1
     Case 8:20-cr-00067-JVS Document 47 Filed 08/17/21 Page 2 of 2 Page ID #:184




 i            any other person or the community if released under i8 U.S.C. § 3142(b) or
 2           (c).

 3         These findings are based on: nature ofcurrent allegations; lack ofstable

 4   employment or housing; prior criminal history; all ofwhich suggest lack of

 5   amenability to compliance with supervision.
 6         IT THEREFORE IS ORDERED that the defendant be detained pending the final

 7 revocation proceedings.
8

 9   Dated:~1~I~ ,
                                                   H NORABL AUTUMN D.SPAETH
to                                                 United States Magistrate Judge
11

12

i3
14

i5
i6
i~
18
i9
20
21

22

23
24
25
26

27
                                              2
